Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-15 are presented for examination.
   
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed and/or retrieved in the application on 10/25/2019. 


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10/25/2019, 5/28/2020 and 11/19/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



s 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1-15 is/are rejected under 35 U.S.C. 112, second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the limitation(s) for example in claim 1 limitations “a first indoor unit having a second heat exchanger and a second expansion valve, configured to perform a cooling/heating operation through heat exchange between a refrigerant and air; a second indoor unit having a third heat exchanger and a third expansion valve, configured to perform the cooling/heating operation through heat exchange between the refrigerant and water; an air to air (A2A) valve installed in a refrigerant pipe connecting the outdoor unit and the first indoor unit, configured to change a refrigerant cycle formed between the outdoor unit and the first indoor unit and the second indoor unit; and a controller configured to control the A2A valve according to an operation mode of the first indoor unit and the second indoor unit to prevent refrigerant bypass to a stationary indoor unit” and/or for example clam 2 the limitations “the controller is configured to control an operation of the second expansion valve and the third expansion valve according to the operation mode of the first indoor unit and the second indoor unit to prevent the refrigerant bypass to the stationary indoor unit”; examiner is not sure why the first expansion valve is not included for its functionality in claims 1-15 and only stated expansion valves second and third and its functionality without including first expansion valve and function of first expansion valve in claims 1-15; there is not a proper structural relationships between these limitations, it appears to be missing some information and/or it is not clear to interpret the structural relationship between the limitations.

Dependent claims, which are not particularly rejected, are rejected based on the rejected base claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1-15 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over  KR 10-2013-0079990 A (SAMSUNG ELECTRONICS CO., LTD.)11 July 2013 in view of KR 10-2014-0063931 A (LG ELECTRONICS INC.) 28 May2014, both of the the references cited by applicant.

As to claims 1 and SAMSUNG, which is most relevant to the invention as set for thin claim 1, discloses a heat pump comprising: an outdoor unit (102) having a compressor (108) and an outdoor heat exchanger (114); an indoor unit (104) having an indoor heat exchanger (118) and a second expansion valve (120);a hydro unit (106) having a hot-water supply heat exchanger (122) and a third expansion valve (124) and for heating or cooling water through heat exchange between a refrigerant and the water; refrigerant passage switching members (112a, 112b, 112c) for switching refrigerant (106); and a control unit (202) for controlling the passages of first to third valves of the refrigerant passage switching members (112a, 112b, 112c) (see, paragraphs [0047]-[0058] and figure 1). Claim 1 only differs from SAMSUNG in that: an A2A valve is included for changing a refrigerant cycle formed between an outdoor unit and a first indoor unit or a second indoor unit; and a control unit controls the A2A valve according to the operating modes of the first indoor unit and the second indoor unit so as to block a refrigerant bypass to a stopped indoor unit. However, the difference could be easily derived by a person skilled in the art from the feature disclosed in LG, of including: a plurality of branch pipes (210) for guiding a refrigerant introduced into indoor heat exchangers (200a, 200b, 200c); and a branch pipe valve (250) provided on a portion of the branch pipes (210) and capable of adjusting the refrigerant flowing through the portion of the branch pipes, wherein the branch pipe valve (250) allows for the flow of the refrigerant in a cooling mode and blocks the flow of the refrigerant in a heating mode (see claims 1and 2 and figure 3). Dl and LG belong to the same technical field, and combining the above elements is not considered to require a new technical idea or to require any change in the essential parts of the elements prior to the 

As to dependent Claim 2, The additional feature set forth in claim 2 indicates that the control unit controls the operations of a second expansion valve and a third expansion valve according to the operating modes of the first indoor unit and the second indoor unit so as to block the refrigerant bypass to the stopped indoor unit. The feature could be easily derived by a person skilled in the art from the feature disclosed in SAMSUNG, of adjusting each of the cooling capacity of the hydro unit (106) and the cooling capacity of the indoor unit by adjusting the amount of the refrigerant introduced into each of the hydro unit (106) and the indoor unit through opening adjustment of the second expansion valve (120) and the third expansion valve (124) (see claim 12). Thus, since the invention as set forth in claim 2, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to interpret the teachings of SAMSUNG view of LG to expand the network of devices to provide comfort and control of the users as desired resources.

As to Claims 3 and 4, The additional features set forth in claims 3 and 4indicate that: the control unit controls the A2A valve during a heating operation of the second indoor unit soas to block a refrigerant pipe for connecting the out door unit to the first indoor unit (claim 3); and the control unit operates the second expansion valve in conjunction with the A2A valve during the heating operation of the second indoor unit so as to block the flow of a refrigerant introduced into the first indoor unit (claim4). The features could be easily derived by a persons killed in the art from the feature disclosed in SAMSUNG, wherein the control unit (202) allows the high-temperature and high-pressure refrigerant, discharged from the compressor (108), not to flow to 

 As to Claim 5, The additional feature set forth in claim 5 indicates that the control unit turns on the A2A valve and closes the third expansion value during an individual heating operation of the first indoor unit so as to form the refrigerant cycle such that the refrigerant is introduced into the first indoor unit. The feature could be easily derived by a person skilled in the art from the feature disclosed in SAMSUNG, of closing the third expansion valve(124) of the hydro unit (106) and allowing the refrigerant, having passed through the indoor unit (104),not to flow to the hydro unit (106) such that the high- temperature and high-pressure refrigerant discharged from the compressor (108) flows to only the indoor unit (104),thereby enabling air to air heating using the indoor unit(104) to be independently performed (see paragraph [0074]and figure 7). Thus, since the invention as set forth in claim 5, it would have been obvious to a person of ordinary skill in the art at the time the invention was invention made to interpret the teachings of SAMSUNG view of LG to expand the network of devices to provide comfort and control of the users as desired resources.

As to Claim 6, The additional feature set forth in claim 6 indicates that the control unit turns off the A2A valve and closes the second expansion valve during an individual heating operation of the second indoor unit so as to form the refrigerant cycle such that the refrigerant is 

 As to Claims 7 and 8, The additional features set forth in claims 7 and 8indicate that: the control unit turns off the A2A valve and opens the second expansion valve and the third expansion value during a simultaneous operation of the first indoor unit and the second indoor unit so as to form the refrigerant cycle such that the refrigerant is introduced into the first indoor unit and the second indoor unit (claim 7); and the control unit performs control such the first indoor unit and the second in door unit are sequentially and alternately operated during the simultaneous operation of the first indoor unit and the second indoor unit (claim 8). The features could be easily derived by a person skilled in the art from the feature disclosed in Dl, wherein the control unit (202)allows the high-temperature and high-pressure refrigerant, discharged from the compressor (108), not to flow to the indoor unit (104) by switching the second four-way valve (112b) such that the b1-b2 passage is formed, and allows the refrigerant, discharged from the compressor (108) and condensed via the outdoor heat exchanger (114), to flow even to the hydro unit (106) by switching a third four-way valve (112c) such that a cl-c3 passage is formed, 

As Claim 9, The additional feature set forth in claim 9 is substantially the same as the air to air mode disclosed in Dl, using the indoor unit (104) (see paragraph[0058]). Thus, since the invention as set forth in claim9 would be obvious in view of SAMSUNG and LG, the invention asset forth in claim 9, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to interpret the teachings of SAMSUNG view of LG to expand the network of devices to provide comfort and control of the users as desired resources.

As to Claim 10, The additional feature set forth in claim 10 is substantially the same as the air to water mode disclosed in SAMSUNG, using the hydro unit (106) (see paragraph [0058]).Thus, since the invention as set forth in claim 10 would be obvious in view of SAMSUNG and LG, the invention as set forth in claim 10, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to interpret the teachings of SAMSUNG view of LG to expand the network of devices to provide comfort and control of the users as desired resources.

As to Independent Claim 11, SAMSUNG, which is most relevant to the invention as set forth in claim 11, discloses a method for controlling the heat pump comprising the outdoor unit (102), the indoor unit(104), and the hydro unit (106), the method comprising: determining a 

As to Claim 12, The additional features set forth in claim 12 pertain to: determining a heating operation of the first indoor unit; controlling the A2A valve when the heating operation ofthe first indoor unit is determined so as to connect the outdoor unit to the first indoor unit; and operating the second expansion valve so as to form a refrigerant cycle on which the refrigerant is introduced into the first indoor unit, thereby performing the heating operation ofthe first indoor 

As to Claim 13, The additional feature set forth in claim 13 pertains to controlling the A2A valve according to the operating modes of the first indoor unit and the second indoor unit so as to block a refrigerant bypass to a stopped indoor unit. The feature could be easily derived by a person skilled in the art from the feature disclosed in LG, wherein the branch pipe valve (250) allows for the flow of the refrigerant in the cooling mode and blocks the flow of the refrigerant in the heating mode (see claims 1and 2 and figure 3). Thus, since the invention as set forth in claim 13, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to interpret the teachings of SAMSUNG view of LG to expand the network of devices to provide comfort and control of the users as desired resources.

As to Claim 14, The additional feature set forth in claim 14 pertains to controlling the operations of the second expansion valve and a third expansion valve according to the operating modes of the first indoor unit and the second indoor unit so as to block the refrigerant bypass to the stopped indoor unit. The feature could be easily derived by a person skilled in the art from the feature disclosed in SAMSUNG, of adjusting each of the cooling capacity of the hydro unit (106) and the cooling capacity of the indoor unit by adjusting the amount of the refrigerant introduced into each of the hydro unit (106) and the indoor unit through the opening 

As to Claim 15, The additional features set forth in claim 15 pertain to: determining a simultaneous operation of the first indoor unit and the second indoor unit; and opening the second expansion valve and the third expansion value when the simultaneous operation of the first indoor unit and the second indoor unit is determined so as to form the refrigerant cycle such that the refrigerant is introduced into the first indoor unit and the second indoor unit. The features could be easily derived by a person skilled in the art from the feature disclosed in Dl, wherein the control unit (202) allows the high-temperature and high-pressure refrigerant, discharged from the compressor(108), not to flow to the indoor unit (104) by switching the second four-way valve (112b) such that the bl-b2passage is formed, and allows the refrigerant, discharged from the compressor (108) and condensed via the outdoor heat exchanger (114), to flow even to the hydro unit (106)by switching the third four-way valve (112c) such that the cl-c3 passage is formed, so as to allow the high-temperature and high-pressure refrigerant, discharged from the compressor (108), to flow to both the indoor unit (104) and the hydro unit (106), thereby enabling the air to air heating using the indoor unit (104) and the air to water heating using the hydro unit (106) to be performed together (see paragraph [0091] and figure 12).Thus, since the invention as set forth in claim 15, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to interpret the teachings of SAMSUNG view of LG to expand the network of devices to provide comfort and control of the users as desired resources. 


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.  For example some prior arts listed below to show the relation to the inventive concept to the prior art(s) and suggested to the applicant to review and consider all prior arts in considering response to this office communication.

Kawashima (Pub. No. US 20190331346 A1) is related to heat pump capable of discharging air and refrigerant in a heat medium circuit.

Jang (Pub. No. US 20140138064 A1) is related to air conditioner and method of controlling an air conditioner for air circulation in the area.



The applicant is strongly encouraged to contact the examiner if further clarifications are needed with respect to interpretation of currently presented claims and/or cited prior art. 
A reference to specific paragraphs, columns, pages, or figures in a cited prior artreference is not limited to preferred embodiments or any specific examples. It iswell settled that a prior art reference, in its entirety, must be considered for allthat it expressly teaches and fairly suggests to one having ordinary skill in theart. Stated differently, a prior art disclosure reading on a limitation of Applicant'sclaim cannot be ignored on the ground that other embodiments disclosed wereinstead cited. Therefore, the Examiner's citation to a specific portion of a singleprior art reference is not intended to exclusively dictate, but rather, todemonstrate an exemplary disclosure commensurate with the specificlimitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038,1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319,1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v. BiocraftLabs., Inc., 874 F.2d804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747,750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163USPQ 545, 549 (CCPA 1969). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMESH B PATEL whose telephone number is (571)272-3688.  The examiner can normally be reached on M-TH; 6.30 am - 4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RAMESH B PATEL/Primary Examiner, Art Unit 2119